USCA4 Appeal: 22-1687      Doc: 14         Filed: 11/22/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1687


        TIGRESS SYDNEY ACUTE MCDANIEL,

                             Plaintiff - Appellant,

                      v.

        CHARLOTTE MECKLENBURG BLACK                          POLITICAL        CAUCUS     OF
        CHARLOTTE; MEKO CHOSEN; DOES,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Max O. Cogburn, Jr., District Judge. (3:22-cv-00236-MOC-DSC)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Tigress Sydney Acute McDaniel, Appellant Pro Se. Morris Fonville McAdoo, MCADOO
        LORICK, PLLC, Charlotte, North Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1687      Doc: 14         Filed: 11/22/2022     Pg: 2 of 2




        PER CURIAM:

               Tigress Sydney Acute McDaniel appeals the district court’s order granting

        McDaniel’s request to proceed in forma pauperis, reviewing her civil complaint pursuant

        to 28 U.S.C. § 1915(e)(2)(B), and dismissing the complaint for want of subject matter

        jurisdiction. Questions concerning subject matter jurisdiction may be raised at any time by

        the parties or sua sponte by the court. Brickwood Contractors, Inc. v. Datanet Eng’g, Inc.,

        369 F.3d 385, 390 (4th Cir. 2004). We review questions of subject matter jurisdiction de

        novo. Rich v. United States, 811 F.3d 140, 144 (4th Cir. 2015) (providing standard of

        review).

               Upon review, we discern no error in the district court’s conclusion that it lacked

        subject matter jurisdiction over McDaniel’s complaint. Accordingly, we affirm the district

        court’s dismissal order. * McDaniel v. Charlotte Mecklenburg Black Pol. Caucus of

        Charlotte, No. 3:22-cv-00236-MOC-DSC (W.D.N.C. June 22, 2022). We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




               *
                 In response to the arguments advanced in McDaniel’s informal brief, we observe
        that (a) because the district court dismissed without prejudice, McDaniel may amend and
        refile her complaint to add whatever claims she believes would restore the court’s
        jurisdiction; and (b) our review of the record revealed no basis on which to question Judge
        Cogburn’s impartiality in this matter.

                                                    2